Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The details of the incident set forth in the misbehavior report, which was authored by the correction officer involved in the incident, provide substantial evidence to support the finding that petitioner was guilty of failing to obey a direct order (see, Matter of Bemacet v Coughlin, 145 AD2d 802, Iv denied 74 NY2d 603). Petitioner’s contentions to the contrary concern questions of credibility which were within the exclusive province of the Hearing Officer to resolve (see, Matter of *948Hernandez v LeFevre, 150 AD2d 954, lv denied 74 NY2d 615). We also reject the contention that the misbehavior report was invalid because it was not endorsed by other correction officers who allegedly witnessed the incident. Petitioner has made only general allegations that the incident was witnessed by other facility personnel. The record only shows that one employee witnessed the events in question, viz., the correction officer who wrote the misbehavior report. Insofar as he was the only person with direct knowledge of the events, his was properly the only signature on the report (see, Matter of Shaw v Coughlin, 152 AD2d 832). Petitioner’s remaining contentions have been considered and rejected as lacking in merit.
Weiss, P. J., Yesawich Jr., Mahoney, Casey and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.